J-S56021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GERALD WATERS                              :
                                               :
                       Appellant               :   No. 3150 EDA 2019

              Appeal from the PCRA Order Entered October 7, 2019,
              in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-CR-0308691-2006.


BEFORE:       BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                              Filed: March 5, 2021

         Gerald Waters appeals pro se from the order denying his first timely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A.

§§ 9541-46. We affirm.

        The PCRA court summarized the pertinent facts and procedural history

as follows:

               On June 10, 2004, the victim, Aaron Kelly was shot and
           killed while walking home from a friend’s house with his six
           (6) year old son “Little Aaron.” He was killed by Kevin
           Sampson, an employee of [Waters], at [Waters’] behest and
           direction. Prior to this murder, [Waters] had long made it
           known both to his girlfriend, Erica Johnson, and the victim
           that he was upset over their continued involvement together
           in the life of their son, Little Aaron, whom the victim and Ms.
           Johnson had together from their previous relationship. In
           November, 2004, while the police were still investigating the
           murder, [Waters] was sentenced to ten (10) months [of]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56021-20


        incarceration in the Federal Detention Center for violating
        the terms of his probation for threats he made against the
        victim’s family prior to the murder. Eventually, [Waters]
        was charged with the murder and brought to trial.

           At [Waters’] trial, Ms. Johnson testified that during one
        of her visits with [Waters] in December of 2004 at the
        prison, he confessed to her that he had one of his
        employees, Kevin Sampson, shoot and kill the victim.
        [Sampson died in a car accident prior to Waters’ confession
        to Ms. Johnson]. Further, at [Waters’] trial there were
        numerous witnesses who testified as [to Waters’] history of
        physical violence towards Ms. [Johnson] especially as it
        related to his anger over Ms. Johnson’s continued
        involvement with the victim. Evidence also was presented
        to the jury as to threats made against the victim and his
        family by [Waters]. Further, at trial evidence was submitted
        to the jury as to statements made by Little Aaron that
        [Waters] and another man were [“]running between the
        cars parked on the street” when his father was killed and
        that he heard [Waters’] voice telling him to “run” prior to
        shots being fired.

           On July 25, 2008 [Waters] was found guilty of first
        degree murder, possessing instrument of crime, and
        criminal conspiracy for the shooting death of Aaron Kelly
        and sentenced to life in prison without the possibility of
        parole. Thereafter, on October 6, 2008, [Waters] filed an
        appeal to our Superior Court following the trial court’s denial
        of his post-sentence motions. Our Superior Court affirmed
        [Waters’] Judgment of Sentence on April 7, 2011. On
        February 9, 2012 [Waters’] Petition for Allowance of Appeal
        was denied by our Supreme Court.

PCRA Court Opinion, 5/27/20, at 1-2 (footnote omitted).

     Waters filed a timely pro se PCRA petition on July 20, 2012, and the

PCRA court appointed counsel.     On May 30, 2014, PCRA counsel filed an

amended PCRA petition. Thereafter, Waters filed a petition to proceed pro se




                                     -2-
J-S56021-20



and, following a Grazier1 hearing held on August 4, 2017, the PCRA court

granted Waters’ request.

       Waters filed an amended pro se PCRA petition on September 26, 2017.

The Commonwealth filed a motion to dismiss Waters’ amended petition on

June 28, 2018. On August 12, 2019, the PCRA court issued Pa.R.Crim.P. 907

notice of its intent to dismiss Water’s amended PCRA petition. Waters did not

file a response. By order entered October 7, 2019, the PCRA court dismissed

Waters’ amended PCRA petition. This timely appeal followed. Both Appellant

and the PCRA court have complied with Pa.R.A.P. 1925.

       Waters raises three issues on appeal, which we reproduce verbatim:

          I.     Did the PCRA court err in it’s manifest unreasonable
                 decision to dismiss [Waters’] petition claim of
                 ineffective assistance of counsel inasfar as counsel
                 was not effective in his failure to object to the trial
                 court’s hypothetical jury instruction on reasonable
                 doubt that elevated the level of doubt necessary to
                 secure an acquittal has not merit[.]

          II.    Did the PCRA court err in it’s manifest unreasonable
                 decision to dismiss [Waters’] petition claim of
                 ineffective assistance of counsel inasfar counsel was
                 not effective in his inadvertence and/or ignorance to
                 the exculpatory police issued Glock [9mm] murder
                 weapon not being found anywhere, with respect to
                 this circumstantial case, having no merit[.]

          III.   Did the PCRA court err in it’s manifest unreasonable
                 decision to dismiss [Waters’] petition claim of
                 ineffective assistance of counsel inasfar as counsel
                 was not effective in his failure to object to the trial
                 court’s cumulative abuses of discretion; mis-
____________________________________________


1   Commonwealth v. Grazier, 718 A.2d 81 (Pa. 1998).


                                           -3-
J-S56021-20


                 application of law; or trial counsel’s failure to seek
                 disqualification or recusal of the presiding jurist due
                 to partiality and bias during trial having no merit[.]

Waters’ Brief at 5-6.2

       Our scope and standard of review is well settled:

          In PCRA appeals, our scope of review is limited to the
          findings of the PCRA court and the evidence on the record
          of the PCRA court's hearing, viewed in the light most
          favorable to the prevailing party. Because most PCRA
          appeals involve questions of fact and law, we employ a
          mixed standard of review. We defer to the PCRA court's
          factual findings and credibility determinations supported by
          the record. In contrast, we review the PCRA court's legal
          conclusions de novo.

Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa. Super. 2015)

(en banc) (citations omitted).


          The PCRA court has discretion to dismiss a petition without
          a hearing when the court is satisfied that there are no
          genuine issues concerning any material fact, the defendant
          is not entitled to post-conviction collateral relief, and no
          legitimate purpose would be served by further proceedings.
          To obtain a reversal of a PCRA court’s decision to dismiss a
          petition without a hearing, an appellant must show that he
          raised a genuine issue of material fact which, if resolved in
          his favor, would have entitled him to relief, or that the court
          otherwise abused its discretion in denying a hearing.



____________________________________________


2 In reciting Waters’ issues, we have omitted the multiple sub-issues Waters
provided as to each issue. In its Rule 1925(a) opinion, the PCRA court set
forth verbatim the errors Waters asserted in his Rule 1925(b) statement. To
the extent that Waters failed to raise any of these more specific claims in his
statement, they are waived. See generally, Commonwealth v. Pukowsky,
147 A.3d 1229 (Pa. Super. 2016).


                                           -4-
J-S56021-20


Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

      All of Waters’ issues challenge trial counsel’s ineffectiveness. To obtain

relief under the PCRA premised on a claim that counsel was ineffective, a

petitioner must establish by a preponderance of the evidence that counsel’s

ineffectiveness so undermined the truth determining process that no reliable

adjudication of guilt or innocence could have taken place. Commonwealth

v. Johnson, 966 A.2d 523, 532 (Pa. 2009).                 “Generally, counsel’s

performance is presumed to be constitutionally adequate, and counsel will

only be deemed ineffective upon a sufficient showing by the petitioner.” Id.

This requires the petitioner to demonstrate that: (1) the underlying claim is

of arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) the petitioner was prejudiced by counsel's act or

omission. Id. at 533. A finding of "prejudice" requires the petitioner to show

"that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different." Id. A failure

to satisfy any prong of the test for ineffectiveness will require rejection of the

claim. Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      The PCRA court has authored a thorough and well-reasoned opinion

pursuant to Rule 1925(a). The Honorable Charles A. Ehrlich has addressed

each of Waters’ ineffectiveness claims with proper citation to legal authorities

and citation to the certified record. As we discern no legal errors in Judge


                                      -5-
J-S56021-20


Ehrlich’s   analysis,    and    we    find     his   factual   findings   and   credibility

determinations fully supported by our review of the record, we adopt Judge

Ehrlich’s 1925(a) opinion as our own in affirming the order denying Waters

post-conviction relief. See PCRA Court’s Opinion, 5/27/20, at 5-11 (rejecting

as meritless Waters’ claim that trial counsel was ineffective for failing to object

to trial court’s reasonable doubt instruction); at 11-12 (rejecting Waters’ claim

regarding where the alleged murder weapon was found because it had no

relevance to his participation in the murder); and at 12-13 (concluding that a

review of the trial transcripts refutes Waters’ claim of court bias).3

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/21




____________________________________________


3 The parties are directed to attach Judge Ehrlich’s May 27, 2020 opinion to
this memorandum in any future appeal.


                                             -6-